Exhibit 10.21

FIFTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement (the “Amendment”) is made
and entered into as of December 1, 2016 by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”), and ALDEYRA THERAPEUTICS, INC.
(“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 12, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1) The following defined terms in Exhibit A to the Agreement are hereby amended
and restated, as follows:

“Availability End Date” means October 24, 2017.

“Term Loan Maturity Date” means October 24, 2020.

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

5) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

a) this Amendment, duly executed by Borrower;

b) payment of a $2,500 facility fee, which may be debited from any of Borrower’s
accounts;

c) payment of all Bank Expenses, including Bank’s expenses for the documentation
of this Amendment and any related documents, and any UCC, good standing



--------------------------------------------------------------------------------

or intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

d) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ALDEYRA THERAPEUTICS, INC.     PACIFIC WESTERN BANK By:   /s/ Stephen Tulipano  
  By:   /s/ Sean Noonan

Name:

Title:

 

Stephen Tulipano

CFO

   

Name:

Title:

 

Sean Noonan

VP

 

 

[Signature Page to Fifth Amendment to Loan and Security Agreement]